DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  February 24, 2022 has been entered.
 
Response to Amendment
3. The amendment and the Declaration under 37 CFR 1.132 filed by Applicant on February 24, 2022 have been fully considered. Specifically, claim 37 has been amended to include a limitation of a ratio of an amount of the component (a) to the amount of the component (b) is from 71:29 to 99:1. This limitation was taken from instant specification (p. 11, lines 11-14 of instant specification). The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The new grounds of rejections are set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Saks (WO 99/24507 submitted in IDS on 06/28/19) in view of Ota et al (US 2004/0010067).

5. Saks discloses elastomeric polymer blend for making elastomeric films shaped as gloves (Abstract, p. 2, lines 1-4; p. 5, lines 17-22) comprising:
A) about 10 pbw to about 90 pbw, preferably about 25 pbw to about 75 pbw (p. 6, lines 1-7)  (also as to instant claim 41) of a chloroprene polymer, i.e. polychlorobutadiene (p. 3, lines 15-24);
B) about 90 pbw to about 10 pbw, preferably about 75 pbw to about 25 pbw (also as to instant claims 39, 40) of a nitrile polymer, specifically carboxylated nitrile butadiene rubber (Abstract, p. 3, lines 24-25, p. 6, lines 1-7; as to instant claim 38);
C) 0.05-2 phr of a cross-linker such as sulfur (Table 2; p. 7, line 7);
D) 0.1-10 phr of a first accelerator;
E) 0.1-10 phr of a second accelerator (Table 1).

Saks (as to instant claim 37).

7.  For making the desired shaped article, the desired shape is dipped into the polymer blend composition (p. 4, line 29-p. 5, line 7).
8. As to instant claim 43, the composition comprises the components A) and B) as the only polymer components in the composition.
9. The chloroprene polymer appears to be non-carboxylated, as required by claim 37.

10. Thus, Saks discloses a film forming elastomeric composition comprising a combination of a chloroprene and a carboxylated nitrile butadiene rubber, wherein the carboxylated nitrile butadiene rubber maybe used in amount of as high as 90 pbw, and the chloroprene maybe used in amount of as low as about 10 pbw; the composition further comprising as low as 0.05 phr of a cross-linker such as sulfur, and as low as 0.2 phr of accelerators. Further, based on the teachings of Saks, it would have been obvious to a one of ordinary skill in the art to choose and use the composition comprising as low as 10 pbw, or as 25 pbw cited as preferable, of the chloroprene rubber as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
 Saks are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

12. Saks does not explicitly recite the composition comprising an ionic cross-linking agent in amount of 0.01-0.5 phr, and the total cross-linking amount of 0.1-2.5 phr, and further the composition comprising total solids content of 5-30%wt of the composition and additional elastomers.

13. However, Ota et al discloses a composition used for dip molding to produce articles such as gloves (Abstract, [0088]), comprising:
A‘) a carboxylated nitrile butadiene rubber ([0025]);
B’) 0.4 phr or less of sulfur vulcanizing agent ([0035], [0037]);
C’) 0.4 phr or less of vulcanization accelerator ([0038]);
D’) 0.7 phr or less, or 0.3 phr or less of zinc oxide ([0039], as to instant claim 44), i.e. an ionic cross-linking agent as defined in instant specification (p. 14, third paragraph of instant specification).

The composition comprises solids content of 5-50%wt, preferably 10-40%wt ([0043]).
The composition may further comprise another rubber, such as natural rubber or isoprene rubber ([0044], as to instant claims 40, 42).

14. Ota et al teaches that the present of sulfur vulcanizing agent, vulcanization accelerator and zinc oxide increases the number of pinholes in a dip molding, and thereby said components should be used in minimal amounts such as cited above ([0037]-[0040]).

15. Since both Ota et al and Saks are related to elastomeric compositions used for dip molding to produce gloves, the compositions comprising the major amount of carboxylated nitrile butadiene rubber in combination with sulfur cross-linking agent, accelerator and thereby belong to the same field of endeavor, wherein Ota et al explicitly teaches the use of the combination of sulfur and zinc oxide as the cross-linking/vulcanizing agents and vulcanization accelerators, all in amounts of 0.4 phr or lower to reduce the number of pinholes in the molding, therefore, based on the combined teachings of Ota et al and Saks, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include sulfur and zinc oxide as the vulcanizing agents, and the vulcanization accelerator in the composition of Saks in amounts of 0.4 phr or lower, so to reduce/eliminate the appearance of pinholes in the   Saks , as taught by Ota et al as well, given such is desired and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the 

16. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the chloroprene, the carboxylated nitrile butadiene rubber and optional additional rubber, and further the types and relative amounts of vulcanizing agents and vulcanizing accelerators in the composition of Saks in view of  Ota et al, so to obtain the final composition suitable for dip molding to produce gloves having a desired combination of properties, such as desired level of cross-linking and thus desired tensile strength and elongation, while eliminating the appearance of pinholes, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

17.  Claims 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Saks (WO 99/24507, submitted in IDS on 06/28/19) in view of Ota et al (US 2004/0010067) and Yeh et al (WO 01/90236, submitted in IDS on 06/28/19).

Saks (WO 99/24507 submitted in IDS on 06/28/19) in view of Ota et al (US 2004/0010067) set forth in paragraphs 4-16 above, is incorporated here by reference.

19. Though Saks in view of Ota et al do not explicitly recite the composition comprising less than 30%wt of polychloroprene, and further comprising less than 50%wt of additional elastomers,
Yeh et al discloses compositions for making gloves, comprising:
Composition I: 10 pbw of neoprene and 90 pbw carboxylated nitrile-butadiene rubber (Example 6, p. 15); the composition having modulus M500 of 542 psi (3.74 MPa) and tensile strength of 2564.8 psi (17.8 MPa);
Composition II: 20 pbw of neoprene and 80pbw of carboxylated nitrile-butadiene rubber (Example 7, p. 15-16); the composition having modulus M500 of 411.8 psi (2.83 MPa) and tensile strength of 2211.7 (15 MPa)
Composition III: 30 pbw of neoprene and 70 pbw of carboxylated nitrile butadiene rubber (Example 8, p. 16); the composition having modulus M500 of 561.1psi (3.86 MPa) and tensile strength 1337.6 psi (9.22 MPa).
Composition IV:  70pbw of carboxylated nitrile butadiene rubber (NBR); 20 pbw of neoprene; 10 pbw of polybutadiene (Example 9, p. 17, as to instant claims 40, 42); the composition having tensile strength of 1732 psi (12 MPa) and modulus M500 of 776 psi (5.35 MPa).

Yeh et al, the compositions comprising lower amount of neoprene (10 pbw and 20 pbw) are having higher tensile strength than the composition comprising 30 pbw of neoprene. Incorporation of additional 10 pbw of polybutadiene in composition IV further increases tensile strength of the composition as compared to that of composition III. The compositions comprising minor amounts of neoprene and polybutadiene are having softer feel (p. 18, lines 5-6).

21.  Thus, based on the teachings of Yeh et al, it would have been obvious to a one of ordinary skill in the art that the specific properties of the composition, including tensile strength and modulus/softness, depend on the relative amounts of the carboxylated nitrile butadiene rubber and the neoprene/polychloroprene rubber, and further on the amount and type of optionally added third elastomer. 

22.  Since Yeh et al and Saks in view of Ota et al are related to compositions comprising a combination of carboxylated nitrile butadiene rubber and polychloroprene, further in combination with additional elastomers, used for making gloves, and thereby belong to the same field of endeavor, wherein Yeh et al  explicitly shows that with decrease of the amount of added neoprene/polychloroprene tensile strength of the composition increases, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Yeh et al  and Saks in view of Ota et al, and prepare the compositions of Saks in view of Ota et al comprising a relatively lower amount, such as 10%wt or 20%wt, of polychloroprene in combination with a major amount of carboxylated nitrile butadiene rubber, further with a minor amount of optional KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

24.  Claims 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Foo (US 2012/0028048) in view of Mercado et al (US 2015/0135403).

25.  Foo discloses a composition for producing an elastomeric film comprising:
A) 100 phr of elastomer-forming polymers including a carboxylated polyacrylonitrile butadiene (as to instant claim 38), polychloroprene, polyurethane and/or polyisoprene (as to instant claim 40) ([0026], [0028], [0030]);
B) 0.01-1 phr of sulphur ([0038]);
C) 0.2-1.5 phr of metal oxide ionic cross-linking agent, specifically zinc oxide ([0037], [0034], as to instant claim 44);
D) 0.1-1 phr of accelerators ([0040],[0032]);
Wherein the concentration of the total solids is 5-40%wt ([0007], [0025]).

The chloroprene polymer appears to be non-carboxylated, as required by claim 37.

26.  The composition is used for making elastomeric articles, specifically gloves ([0165], claim 25).

27.  Though Foo does not explicitly recite the component A) being a combination of a carboxylated polyacrylonitrile butadiene copolymer, polychloroprene, polyurethane and/or polyisoprene, it would have been obvious to a one of ordinary skill in the art to choose and use the combination of the carboxylated polyacrylonitrile butadiene copolymer and polychloroprene as the only elastomers to prepare the component A) (as to instant claim 43), or further include a minor amount, such as less than 50%wt, or less than 1%wt of polyisoprene or polyurethane as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
28.  Further, though Foo does not recite the component A) being a combination of 71-95%wt of a carboxylated polyacrylonitrile butadiene and 5-30%wt of polychloroprene, 
Mercado et al discloses a polymer composition for making gloves ([0008]) comprising:
a) 60-90%wt, or 60-80%wt of carboxylated acrylonitrile butadiene copolymer (nitrile rubber);
b) 10-40%wt, or 20-40%wt of polychloroprene (Abstract, [0013]), further cross-linking agents, such as sulfur, zinc oxide and accelerators ([0018]),
specifically exemplified a composition comprising 80%wt of the nitrile rubber and 20%wt of neoprene (polychloroprene) (Table 4), i.e. the weight ratio a):b) of 80:20 (as to instant claim 37),
wherein Mercado et al explicitly teaches that the synergistic effect in blending the carboxylated butadiene acrylonitrile copolymer with polychloroprene provides a composition having enhanced abrasion resistance, grip performance, heat aged-resistance and other mechanical properties while remaining flexible ([0013], [0014]).

29.  Since the combination of 60-90%wt of carboxylated acrylonitrile butadiene copolymer and 10-40%wt of polychloroprene provides compositions, that are used for making gloves, with synergistic effect of enhanced abrasion resistance, grip performance, heat aged-resistance and other mechanical properties while remaining flexible, as taught by Mercado et al, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Mercado et al and Foo, and use, or obvious to try to use the combination of 60-90%wt of carboxylated acrylonitrile butadiene copolymer and 10-40%wt of polychloroprene of Mercado et al as the  Foo, so to further provide the composition, used for making gloves, with enhanced abrasion resistance, grip performance, heat aged-resistance and other mechanical properties while remaining flexible, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

30. Further, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the carboxylated acrylonitrile butadiene copolymer, polychloroprene, and further the amounts and types of used cross-linking agents and accelerators in the composition of Foo in view of Mercado et al, so to produce the final composition having a desired level of cross-linking, and the desired combination of mechanical and physical properties, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

31.  Claims 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Foo (US 2012/0028048) in view of Mercado et al (US 2015/0135403) and Yeh et al (WO 01/90236, submitted in IDS on 06/28/19).

Foo (US 2012/0028048) in view of Mercado et al (US 2015/0135403), set forth in paragraphs 24-30 above, is incorporated here by reference.

33. Though Foo in view of Mercado et al do not explicitly recite the composition comprising less than 30%wt of polychloroprene, and further comprising less than 50%wt of additional elastomers,
Yeh et al discloses compositions for making gloves, comprising:
Composition I: 10 pbw of neoprene and 90 pbw carboxylated nitrile-butadiene rubber (Example 6, p. 15); the composition having modulus M500 of 542 psi (3.74 MPa) and tensile strength of 2564.8 psi (17.8 MPa);
Composition II: 20 pbw of neoprene and 80pbw of carboxylated nitrile-butadiene rubber (Example 7, p. 15-16); the composition having modulus M500 of 411.8 psi (2.83 MPa) and tensile strength of 2211.7 (15 MPa);
Composition III: 30 pbw of neoprene and 70 pbw of carboxylated nitrile butadiene rubber (Example 8, p. 16); the composition having modulus M500 of 561.1psi (3.86 MPa) and tensile strength 1337.6 psi (9.22 MPa).
Composition IV:  70pbw of carboxylated nitrile butadiene rubber (NBR); 20 pbw of neoprene; 10 pbw of polybutadiene (Example 9, p. 17); the composition having tensile strength of 1732 psi (12 MPa) and modulus M500 of 776 psi (5.35 MPa).

34.  As evident from the teachings of Yeh et al, the compositions comprising lower amount of neoprene (10 pbw and 20 pbw) are having higher tensile strength than the 

35.  Thus, based on the teachings of Yeh et al, it would have been obvious to a one of ordinary skill in the art that the specific properties of the composition, including tensile strength and modulus/softness depend on the relative amount of the carboxylated nitrile butadiene rubber and the neoprene/polychloroprene rubber, and further on the amount and type of optionally added third elastomer. 

36.  Since Yeh et al and Foo in view of Mercado et al are related to compositions comprising a combination of carboxylated nitrile butadiene rubber and polychloroprene, further in combination with additional elastomers, used for making gloves, and thereby belong to the same field of endeavor, wherein Yeh et al  explicitly shows that with decrease of the amount of added neoprene/polychloroprene tensile strength of the composition increases, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Yeh et al  and Foo in view of Mercado et al, and prepare the compositions of Foo in view of Mercado et al comprising a relatively lower amount, such as 10%wt or 20%wt, of polychloroprene in combination with a major amount of carboxylated nitrile butadiene rubber, further with  a minor amount of optional third elastomer such as butadiene, so that said compositions would have relatively higher tensile strength, given such is desired, thereby arriving at the present invention.
KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

37.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
38.  Applicant's arguments and the Declaration under 37 CFR 1.132 filed February 24, 2022  have been fully considered.

39.  With respect to the Declaration under 37 CFR 1.132 filed by Applicants on February 24, 2022, wherein Applicants provided additional examples showing the criticality of using polychloroprene in amount of less than 30%wt for providing the compositions having improved tensile strength and modulus at 500%.
However, 
1) Instant claims are silent with respect to any properties of the composition; it is not clear what properties and at what values are the goal of instant invention, specifically, tensile strength, modulus at 500% and elongation.
2) Referring to Table 2 of the Declaration, it is noted that tensile strength of the example C before aging (20.17 MPa) is very close to the values of that for inventive examples B (21.67 MPa) and H (21.56 MPa). After aging, tensile strength of comparative example C 
Therefore, the examples/data provided in Table 2 do not provide a sufficient evidence of criticality in the content of the polychloroprene in the composition being less than 30%wt, especially since it is not clear what relative ranges of which properties are desired. 

3) Referring to Table 2 of the Declaration, no clear trend in the changes of modulus M500 depending on the amount of used polychloroprene is presented. Thus, 
-example L (1%wt polychloroprene) -   23.73 MPa tensile strength; 4.1 MPa M500;
- example A (20%wt polychloroprene)- 22.2 MPa tensile strength; 3.7 MPa M500;
-example B (27%wt polychloroprene)- 21.67 MPa tensile strength; 6.42 MPa M500;
-example H (29%wt  polychloroprene)-21.56 MPa tensile strength; 6.91 MPa M500.
Thus, example A comprising 20%wt of polychloroprene shows both tensile strength and M500 lower than those of example L comprising 1%wt of polychloroprene. However, though with increase of the amount of added polychloroprene tensile strength slightly reduces, there is further increase in M500 values for examples B and H with increase of amount of added polychloroprene from 20%wt to 29%wt. Further, there are no data 

4) The examples provided in the Declaration are based on the a) the specific commercial carboxylated butadiene nitrile elastomer; b) 0.75 phr of ZnO; c) 0.5 phr ZDBC accelerator; d) 0.5 phr DPTU accelerator; e) 1 phr of sulfur. However, the ranges for the used cross-linking agents and accelerators claimed in instant invention are significantly broader than the specific amounts presented in the Declaration. Further, the amount of ZnO (ionic cross-linker) used in the examples of the Declaration of 0.75 phr is outside of the claimed range of that being 0.01-0.5 phr.

5) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

6) It is not clear how the lowering the amount of ZnO may restore the optimal balance between a high tensile strength and a low modulus, as cited on page 7 of the Declaration, if the amount of ZnO used in the examples of the Declaration (0.75 phr) is higher than the claimed range.

Saks (WO 99/24507 submitted in IDS on 06/28/19) in view of Ota et al (US 2004/0010067), it is noted that:
1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Saks discloses elastomeric polymer blend for making elastomeric films shaped as gloves (Abstract, p. 2, lines 1-4; p. 5, lines 17-22) comprising:
A) about 10 pbw to about 90 pbw, preferably about 25 pbw (p. 6, lines 1-7)  of a chloroprene polymer, i.e. polychlorobutadiene (p. 3, lines 15-24);
B) about 90 pbw to about 10 pbw, preferably about 75 pbw of a nitrile polymer, specifically carboxylated nitrile butadiene rubber (Abstract, p. 3, lines 24-25, p. 6, lines 1-7).
That is, the weight ratios of the component B), i.e. carboxylated nitrile butadiene rubber, to the component A), i.e. polychloroprene, of 90:10, and preferably 75:25, are within the teachings of Saks.
Even though the composition comprising the minor amount of the component A) and the major amount of the component B) is not exemplified by Saks, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” 

3) It is not clear how Saks teaches away from the composition comprising minor amount of polychloroprene and major amount of carboxylated butadiene-based rubber, if Saks teaches the composition preferably comprising about 25-75 pbw of polychloroprene and 25-75 pbw of the carboxylated butadiene-nitrile rubber (p. 6, lines 1-7).

4) Though Saks does not explicitly recite the composition comprising an ionic cross-linking agent in amount of 0.01-0.5 phr, and the total cross-linking amount of 0.1-2.5 phr, and further the composition comprising total solids content of 5-30%wt of the composition and additional elastomers, the secondary reference of Ota et al was applied for the teachings of that.

5) Thus, Ota et al discloses a composition used for dip molding to produce articles such as gloves (Abstract, [0088]), comprising:
A‘) a carboxylated nitrile butadiene rubber ([0025]);
B’) 0.4 phr or less of sulfur vulcanizing agent ([0035], [0037]);
C’) 0.4 phr or less of vulcanization accelerator ([0038]);
D’) 0.7 phr or less of zinc oxide  ([0039], [0040]), i.e. an ionic cross-linking agent as defined in instant specification (p. 14, third paragraph of instant specification).
Ota et al also comprises zinc oxide, similarly to that of Saks, even though Ota et al does not name it as an ionic cross-linking agent.

6) Since both Ota et al and Saks are related to elastomeric compositions used for dip molding to produce gloves, the compositions comprising the major amount of carboxylated nitrile butadiene rubber in combination with sulfur cross-linking agent, accelerator and thereby belong to the same field of endeavor, wherein Ota et al explicitly teaches the use of the combination of sulfur and zinc oxide as the cross-linking/vulcanizing agents and vulcanization accelerators, all in amounts of 0.4 phr or lower to reduce the number of pinholes in the molding, therefore, based on the combined teachings of Ota et al and Saks, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include sulfur and zinc oxide as the vulcanizing agents, and the vulcanization accelerator in the composition of Saks in amounts of 0.4 phr or lower, so to reduce/eliminate the appearance of pinholes in the dip molded article as well, to prepare the composition having 5-40%wt of solids suitable for dip molding and include at least minor amount of additional isoprene  rubber or natural rubber in the composition of  Saks , as taught by Ota et al as well, given such is desired and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Saks in view of  Ota et al are overlapping with the corresponding ranges of those as claimed in instant invention.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

8) Ota et al discloses a composition used for dip molding to produce articles such as gloves (Abstract, [0088]), comprising:
A‘) a carboxylated nitrile butadiene rubber ([0025]);
B’) 0.4 phr or less of sulfur vulcanizing agent ([0035], [0037]);
C’) 0.4 phr or less of vulcanization accelerator ([0038]);
D’) 0.7 phr or less of zinc oxide  ([0039]).
Thus, Ota et al specifically teaches that use of sulfur, accelerator and zinc oxide in minor amounts, such as 0.4 phr or 0.7 phr or less as well. 
Given the sulfur vulcanizing agent, vulcanizing accelerator and zinc oxide are present in the composition in the cited amounts, therefore, at least partial vulcanization/cross-linking of the rubber will intrinsically and necessarily take place, or would be reasonably expected to take place. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
9) It is noted that Ota et al is a secondary reference which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
10) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764